FILED
                                                                                      DALLAS COUNTY
                             05-15-00070-CV                                        1/14/2015 5:05:28 PM
                                                                                          FELICIA PITRE
                                                                                        DISTRICT CLERK

                                                                               Shelia Bradley
                              NO. DC-13-08688

                                                                 FILED IN
                                                          5th COURT OF APPEALS
MIKE ARMSTRONG                          §     IN THE 101ST DALLAS, TEXAS
                                        §                 1/16/2015 4:14:32 PM
VS.                                     §     DISTRICT COURTLISA OF MATZ
                                                                  Clerk
                                        §
JAMES M. SUGGS, JR. AND                 §
SUGGS LAW FIRM, P.C.                    §     DALLAS COUNTY, TEXAS


                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, MIKE ARMSTRONG, Plaintiff/Appellant, and hereby

gives notice of appeal to the Court of Appeals, Fifth District of Texas, Dallas,

Texas from the Final Summary Judgment of this Court, signed on December

15, 2014.

                                        Respectfully submitted,


                                        /s/ John D. Nation
                                        John D. Nation
                                        State Bar No. 14819700
                                        4925 Greenville, Suite 200
                                        Dallas, Texas 75206
                                        214-800-5160
                                        214-800-5161 (facsimile)
                                        nationlawfirm@gmail.com

                                        Attorney for Appellant



  __________________________________________________________________________
                                Notice of Appeal
                                   Page 1 of 2
                         CERTIFICATE OF SERVICE

        This is to certify that a true copy of this notice of appeal was served on

James M. Suggs, Attorney at Law, 800 West Airport Freeway, Suite 600, Irving,

Texas 75062, by first-class mail, postage prepaid, on this 14th day of January

2015.


                                         /s/ John D. Nation
                                         John D. Nation




  __________________________________________________________________________
                                Notice of Appeal
                                   Page 2 of 2